Citation Nr: 1713902	
Decision Date: 04/27/17    Archive Date: 05/05/17

DOCKET NO.  11-14 719	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to service connection for sensory neuropathy of the right upper extremity, claimed as secondary to service-connected lumbar disc disease.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. Davitian, Counsel

INTRODUCTION

The Veteran served on active duty from May 1978 to March 1989.

This case is before the Board of Veterans' Appeals (BVA or Board) on appeal from a March 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida, which denied the benefit sought on appeal. 

The Veteran testified before the undersigned Veterans Law Judge in March 2015.  A transcript of the hearing is in the record before the Board. 

The Veteran's March 2015 hearing testimony makes it clear that he contends that his sensory neuropathy of the right upper extremity is due to metal rods places in his back to treat his service-connected lumbar disc disease.  He has not contended, and the evidence does not suggest, that the claimed disability is otherwise related to active duty, or may be so presumed.

When neither the veteran nor the record raises the theory of entitlement to service connection on a direct basis, the Board need not sua sponte consider and discuss that theory.  Therefore, the Board will not discuss direct service connection.  Robinson v. Mansfield, 21 Vet. App. 545 (2008).

In June 2015, the Board remanded the issue on appeal.  The remand stated that service connection for sensory neuropathy of the right upper extremity (major) was claimed as secondary to service-connected cervical disc disease or service-connected lumbar disc disease.  In fact, the Veteran is not service-connected for cervical disc disease and the Board has revised this issue to reflect that fact.  The claim was most recently remanded in December 2016.  

The issue on appeal is now before the Board for final appellate consideration.

FINDING OF FACT

The competent medical evidence, and competent and credible lay evidence, does not demonstrate that the Veteran's sensory neuropathy of the right upper extremity was proximately caused or aggravated by service-connected disability.


CONCLUSION OF LAW

Sensory neuropathy of the right upper extremity is not proximately due to, the result of, or aggravated by, service-connected disability.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 2015); 38 C.F.R. §§ 3.303, 3.304, 3.310(a) (2016).


REASONS AND BASES FOR FINDING AND CONCLUSION

With respect to the Veteran's claim herein, VA met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326; see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).  The development requested by the Board's June 2015 and December 2016 remands has been completed.  Stegall v. West, 11 Vet. App. 268 (1998).      

The Veteran originally contended that this disability was secondary to osteophytes pressing on his cervical spine.  See Veteran's Correspondence received November 5, 2009.  In this regard, the Veteran is not service connected for any cervical spine disability.  However, his March 2015 hearing testimony make it clear that he contends that this disability is due to metal rods places in his back to treat his service-connected low back disability.  

The Veteran testified during the March 2015 hearing that a private physician informed him that a 2006 laminectomy for his service-connected low back disability "could have" caused his sensory neuropathy of the right upper extremity.  The private physician had explained that stabilizing lumbar discs with titanium rods causes the rest of the spine to adjust, twist and turn.  In the Veteran's case, this adjustment was what was causing his sensory neuropathy of the right upper extremity.  

The relevant law provides that secondary service connection may be granted for a disability which is proximately due to, the result of, or aggravated by an established service-connected disorder.  38 C.F.R. § 3.310; Allen v. Brown, 7 Vet. App. 439 (1995).  Secondary service connection includes instances in which an established service-connected disorder results in additional disability of another condition by means of aggravation.  Allen, supra.

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination, the benefit of the doubt is afforded the claimant.  38 U.S.C.A. § 5107(b).

The Veteran is service-connected, and separately evaluated for, peripheral neuropathy, left lower extremity, associated with lumbar disc disease; lumbar disc disease; posttraumatic stress disorder; left ankle osteoarthritis (previously arthritic residuals of Lyme disease with knee and ankle pain, Diagnostic Code 5009); arthritis, right hip; left knee osteoarthritis (previously arthritic residuals of Lyme disease with knee and ankle pain, Diagnostic Code 5009); right ankle osteoarthritis (previously arthritic residuals of Lyme disease with knee and ankle pain, Diagnostic Code 5009); and radiculopathy, lower right extremity associated with lumbar disc disease.  

Private medical records show that in February 2008, the Veteran underwent a laminectomy, L3-S1, PLIF [posterior lumbar interbody fusion], PLA [posterior lumbar access], pedicle screw fixation, poster lateral arthrodesis.  

VA and private medical records dated during and shortly before the appeal period reflect treatment for neuropathy, and numbness of the face, back, right upper extremity and lower extremities.  These records do not show that the Veteran's sensory neuropathy of the right upper extremity was proximately caused or aggravated by service-connected disability.  Thus, they do not support the Veteran's claim.  

The report of an October 2015 DBQ provides a pertinent diagnosis of right carpal tunnel syndrome.  A corresponding October 2015 DBQ Medical Opinion provides that it was less likely as not that the sensory neuropathy of the right upper extremity was incurred in or caused by the claimed in-service injury, event or illness.  The examiner explained that there were no service treatment records found showing diagnosis of or treatment for a right upper extremity sensory neuropathy.  The examiner also provided the medical opinion that it was less likely as not that the sensory neuropathy of the right upper extremity was proximately due to or the result of the Veteran's service-connected lumbar degenerative joint disease.  The examiner explained that the upper extremity nerves were supplied by the cervical spine and not the lumbar spine.  

In a March 2016 addendum medical opinion, the same examiner stated that it was less likely than not that the Veteran's sensory neuropathy of the right upper extremity was aggravated by his service connected disabilities.  She explained that the upper extremity nerves were supplied by the cervical spine and not the lumbar spine.  Therefore, there could be no aggravation as there was no connection.  The Veteran's other service connected medical conditions all involved the lower body, which could not aggravate a nerve in the upper extremities.  

Pursuant to the December 2016 Board remand, an addendum medical opinion was obtained in January 2017.  The same examiner stated that the Veteran's right upper extremity sensory neuropathy was less likely than not (i) proximately due to, (ii) the result of, or (iii) aggravated by any service-connected disability, such as lumbar disc disease.  She explained that the mainstream medical literature did not support this contention.  The Veteran had cervical disc disease and was S/P C3 through C5 anterior fusion/discectomy with multilevel foraminal stenosis, severe right foraminal stenosis from DJD with resultant right upper extremity radiculopathy.  Adjusting, twisting and turning of the spine from lower lumbar stabilization rods in 2006 could neither cause or aggravate these conditions. 

The Board finds that the October 2015, March 2016 and January 2017 VA medical opinions constitute probative evidence against the Veteran's claim.  They are based on current examination results and a review of the medical record.  The examiner explained her opinions with specific references to her own medical expertise, medical literature and the Veteran's post-service medical history.  This fact is particularly important, in the Board's judgment, as the specific references makes for a more convincing rationale.  See Bloom v. West, 12 Vet. App. 185 (1999); Prejean v. West, 13 Vet. App. 444 (2000). 

By contrast, there is no medical evidence linking the Veteran's sensory neuropathy of the right upper extremity to a service-connected disability.

The Board acknowledges the assertions by the Veteran in support of his claim.  He is competent to testify as to her observable symptoms during and after active duty.  Layno v. Brown, 6 Vet. App. 465 (1994).  The Board finds that any such assertions are credible. 

However, the Veteran's contentions do not constitute medical evidence in support of his claim.  Although lay persons are competent to provide opinions on some medical issues, the specific issue in this case (whether the Veteran's service-connected lumbar spine disability proximately caused or aggravated his sensory neuropathy of the right upper extremity) falls outside the realm of common knowledge of a lay person.  See Kahana v. Shinseki, 24 Vet.App. 428 (2011); Jandreau v. Nicholson, 492 F.3d 1372, 1377 n.4 (Fed. Cir. 2007).  As a result, the Veteran's assertions cannot constitute competent medical evidence in support of his claim. 

In sum, the evidence demonstrates that the Veteran is not entitled to service connection for sensory neuropathy of the right upper extremity, claimed as secondary to service-connected lumbar disc disease.  As the preponderance of the evidence is against the claim, the benefit of the doubt doctrine is not for application.  See generally Gilbert v. Derwinski, 1 Vet. App. 49 (1990); Ortiz v. Principi, 274 F. 3d 1361 (Fed. Cir. 2001).

ORDER

Service connection for sensory neuropathy of the right upper extremity, claimed as secondary to service-connected lumbar disc disease, is denied.



____________________________________________
M. E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


